Citation Nr: 0210342	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  94-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.  

(The issue of service connection for bilateral hearing loss 
will be the subject of a later Board decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had over 20-years of honorable active military 
service upon retirement in April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the RO, 
which found that no new and material evidence had been 
submitted to reopen claims of service connection for 
residuals of a right ankle injury and bilateral hearing loss, 
denied at the Board in January 1992.  In February 1992, the 
Board found that the claims were reopened, and the matter was 
remanded to the RO for consideration on the merits of the 
claims.  

As noted in the preceding page, the veteran's claim of 
service connection for bilateral hearing loss will be the 
subject of a future Board decision.  The Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When this development is complete, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving notice, and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim adjudicated on the merits on appeal 
has been obtained. 

2.  A December 1955 right ankle sprain was not more than 
acute and transitory and resolved with no residual disability 
demonstrated in service or at any time thereafter.  

3  Residuals of a December 1955 right ankle sprain are not 
currently shown; no current right ankle disorder is 
demonstrated to be due to service or an incident therein.  


CONCLUSION OF LAW

A chronic right ankle disability was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1131, 1132, 1137 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate her claim 
and to assist her in developing the relevant evidence was 
revised.  See 38 C.F.R. § 3.159 (2001).  The changes in the 
regulation are effective November 9, 2000, with President 
Clinton's signing of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
potentially apply to all claims filed on or after November 9, 
2000, or filed previously but not yet final as of that date.  
Holliday v. Principi, 14 Vet. App. 282-83 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (2001) (per curiam), motion 
for review en banc denied, No. 99-1788 (U.S. Vet. App. May 
24, 2001) (per curiam) (en banc); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (published at 66 Fed. Reg. 33,311 (2001)).

The RO has obtained copies of all identified and pertinent 
medical records from both VA and private sources, including 
those used by Social Security Administration (SSA).  The 
veteran's claims file is voluminous (presently three 
volumes), and includes VA treatment records clearly 
demonstrate ongoing treatment for a low back disorder, with 
extensive orthopedic examination and evaluation.  While the 
veteran shown to use a 1/8 inch to 1/4 inch shoe insert, no 
right ankle disorder is shown.  While he has also been 
afforded every opportunity for informal outpatient evaluation 
and treatment, VA treatment records show no complaint of 
right ankle pain, symptomatology, or disability.  The Board 
finds that, as to the sole claim adjudicated on the merits 
herein, no reasonable possibility exists that any further 
assistance would aid the appellant in substantiating his 
claim.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
38 C.F.R. § 3.159(d). VA has no further duty, therefore, to 
inform the appellant of the evidence needed to substantiate 
his claim or to develop additional evidence.  

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, for the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement for evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnoses of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  

The veteran's service medical records show that on December 
8, 1955 the veteran sustained a right ankle sprain when he 
slipped and fell in a hallway at Andrews Air Force Base, 
Maryland, turning his right ankle.  Upon initial examination 
the next day, the veteran had pain, swelling and 
discoloration of the right ankle.  The veteran was admitted, 
and an x-ray study of the right ankle was obtained, which 
revealed "NO PATHOLOGY."  He was issued an ace bandage for 
ambulation.  On December 11th, he was found to have no 
remaining swelling, and was discharged for return to duty on 
December 12th.  No additional complaint or treatment is shown 
for the next 17 years of the remainder of the veteran's 
military service.  On retirement examination in November 
1972, the veteran reported a history of painful and swollen 
feet and ankles for the past 4 years secondary to running or 
prolonged standing.  However, he admitted at that time that 
there was no complications and no follow-up treatment.  On 
examination, no abnormalities of the feet, ankles, or lower 
extremities were found.  The veteran's discharged was 
effective in April 1974.  

He filed an application for VA compensation benefits in May 
1973, without regard to any right ankle disorder.  

On VA orthopedic examination in June 1973 the veteran had no 
complaint regarding his right ankle.  

Similarly, on VA examination in April 1992 the veteran had no 
right ankle complaint.  

The post-service medical evidence shows a history of 
treatment for various disorders not pertinent to the appeal, 
including a long history of treatment for degenerative disc 
disease of the lumbosacral spine and diabetes mellitus, with 
related foot problems.  See VA examination report dated in 
May 1993, and VA medical record dated in February 2000.  More 
recent VA medical records show treatment for uncontrolled 
diabetes mellitus with diabetic socks and shoe inserts.  See 
VA medical records May and October 2001.  While the veteran 
wears 1/8th to 1/4 inch diabetic shoe inserts for ankle 
mobility, no qualified medical professional has suggested 
that this is a residual of a December 1955 ankle strain.  

On VA feet evaluation in August 2000 no right ankle disorder 
was reported by the veteran, or found on examination.  

The Court has held that lay persons are not competent to 
offer medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  To the extent that the veteran's statements suggest 
that his leg and feet disorders are related to a December 
1955 twisted ankle injury, they are offered for reasons which 
require medical knowledge under the Court's holding in 
Grottveit.  Such evidence fails to approach that which would 
be needed to show a relationship between the veteran's 
diabetic disorders and his right ankle sprain in December 
1955.  Lay statements such as the veteran's can certainly 
provide an eyewitness account of his symptoms, but the 
capacity of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). The veteran is not competent to 
attribute any current ankle symptoms to an ankle injury in 
service.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board finds that the preponderance 
of the evidence of record, primarily the private and VA 
treatment records, as well as the service medical records, 
are against the claim adjudicated on appeal.  


ORDER

The claim of service connection for residuals of a right 
ankle injury is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

